Name: Commission Regulation (EC) No 160/2000 of 24 January 2000 amending Regulation (EEC) No 3201/90 laying down detailed rules for the description and presentation of wines and grape musts
 Type: Regulation
 Subject Matter: consumption;  marketing;  plant product;  foodstuff;  beverages and sugar
 Date Published: nan

 Avis juridique important|32000R0160Commission Regulation (EC) No 160/2000 of 24 January 2000 amending Regulation (EEC) No 3201/90 laying down detailed rules for the description and presentation of wines and grape musts Official Journal L 019 , 25/01/2000 P. 0019 - 0020COMMISSION REGULATION (EC) No 160/2000of 24 January 2000amending Regulation (EEC) No 3201/90 laying down detailed rules for the description and presentation of wines and grape mustsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organisation of the market in wine(1), as last amended by Regulation (EC) No 1677/1999(2), and in particular Article 72(5) thereof,Whereas:(1) Council Regulation (EEC) No 2392/89(3), as last amended by Regulation (EC) No 1427/96(4), lays down general rules for the description and presentation of wines and grape musts.(2) Commission Regulation (EEC) No 3201/90(5), as last amended by Regulation (EC) No 1470/1999(6), lays down detailed rules for the description and presentation of wines and grape musts.(3) Moldova has requested that provision be made for wines originating in that country to bear the name of two vine varieties included in the list in Annex IV to Regulation (EEC) No 3201/90. That request should be acceded to on condition that the wines in question are made entirely from the specified varieties.(4) Australia, the United States, Hungary and the Republic of Ukraine have requested that their lists of vine varieties and synonyms in Annex IV to Regulation (EEC) No 3201/90 be amended. That request should be acceded to.(5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine,HAS ADOPTED THIS REGULATION:Article 11. In Article 13(2)(a) of Regulation (EEC) No 3201/90 the name "Moldova" is added after "Uruguay".2. Annex IV to Regulation (EEC) No 3201/90 is amended in accordance with the Annex to this Regulation.Article 2This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 24 January 2000.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 84, 27.3.1987, p. 1.(2) OJ L 199, 30.7.1999, p. 8.(3) OJ L 232, 9.8.1989, p. 13.(4) OJ L 184, 24.7.1996, p. 3.(5) OJ L 309, 8.11.1990, p. 1.(6) OJ L 170, 6.7.1999, p. 16.ANNEXAnnex IV to Regulation (EEC) No 3201/90 is amended as follows:1. In section "4. AUSTRALIA", the following variety name is added: "Chambourcin."2. In section "10. UNITED STATES OF AMERICA":1. the following variety names are deleted from (a) and added to (b) in alphabetical order: "RoyaltyRubiredSalvador";2. in point (a):(a) in the column headed "List of varieties accepted in the Community", the words "Alicante Ganzin" are deleted;(b) the word "Grenache" is deleted from the column headed "Accepted synonyms" and added to the column headed "List of varieties accepted in the Community".3. In section "11. HUNGARY":(a) the following variety names and synonyms are added: ">TABLE>"(b) the following variety name and synonym is deleted: ">TABLE>"4. In section "26. UKRAINE", the following variety name is added: "Odessa Black"(1).(1) According to the information provided by the Ukraine authorities, "Odessa Black" is a variety produced by crossing "Alicante Bouschet" with "Cabernet Sauvignon".